                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 GWENDOLYN G. CARANCHINI,

            Plaintiff,

            v.                                               Case No. 18-2249-CM-TJJ

 LOLA PECK, et al.,

            Defendants.


                                   MEMORANDUM AND ORDER

       This matter is before the court on defendants Johnson County District Attorney’s Office,

Assistant District Attorneys (“ADA”) John Fritz and Michael McElhinney, Johnson County Magistrate

Judge Dan Vokins, and Johnson County Magistrate Judge James E. Phelan’s (collectively the “State

defendants”) Motion for Filing Restrictions (Doc. 97). All claims against the State defendants were

dismissed on October 29, 2018. (Doc. 111.) The State defendants, however, seek filing restrictions

against pro se plaintiff Gwendolyn G. Caranchini. Specifically, the State defendants request the court

impose certain procedures that plaintiff must follow before she is allowed to file any future lawsuits

against any “courts, judges, prosecutors, or prosecutors’ offices for the State of Kansas, or any officer or

employee thereof, or against the Kansas Attorney General’s office, or any officer or employee thereof .

. . .” (Doc. 98, at 5.) The State defendants ask that the court require that plaintiff be represented by

licensed counsel who certifies that the complaint states a cause of action and meets the pleading

requirements of the Federal Rules of Civil Procedures before it is filed. Or, if plaintiff seeks to proceed

pro se, the State defendants request the court impose the following restrictions:

       1. Plaintiff must demonstrate by an affidavit to the court that the action is commenced
          in good faith and is not malicious or otherwise without arguable merit,
       2. The proposed complaint must be certified as provided by Rule 11 of the Federal Rules
          of Civil Procedure,




                                                    -1-
       3. The proposed complaint must include a list of every previous action which plaintiff
          has filed in Federal or State court, and must provide the names of all parties in such
          actions, as well as the docket numbers, and must disclose the status of the prior
          lawsuits, their outcome, and any appeals and their outcome,
       4. Plaintiff must provide a list apprising the court of all outstanding injunctions or orders
          limiting her access to any State or Federal court,
       5. Plaintiff must submit a notarized affidavit with the proposed complaint in which
          plaintiff must state the issues she seeks to present in the new lawsuit including a short
          discussion of the legal bases and legal challenges being presented. The affidavit must
          certify that the legal arguments are not frivolous or made in bad faith,
       6. Upon receipt of the proposed complaint and affidavit, the Clerk of the Court will
          submit both to the Chief Judge for a pre-filing review. The Chief Judge can then
          determine whether the case states a cause of action, appears to have been commenced
          in good faith, and is not malicious or without arguable merit.

       The State defendants seek these filing restrictions, arguing that plaintiff has abused her right of

access to the courts by filing a meritless complaint and frivolous motions, and because of her conduct

with other attorneys in the case. The State defendants claim that between October 27, 2017 and October

17, 2018, plaintiff sent defense counsel 668 emails. Some of these emails were attached to the motion.

The court agrees with counsel’s representation of plaintiff’s correspondence—the emails are difficult to

understand and are filled with hostile rants.

       “The right of access to the courts is neither absolute nor unconditional and there is no

constitutional right of access to the courts to prosecute an action that is frivolous or malicious.”

Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340, 1344 (10th Cir. 2006). The court has the inherent power

to impose filing restrictions “if they respond to ‘lengthy and abusive’ litigation history.” Greenlee v.

U.S. Postal Serv., No. 06-2167-CM, 2007 WL 141016, at * 6 (D. Kan. Jan. 17, 2007) (citing Guttman v.

Wildman, 188 F. App’x 691, 698 (10th Cir. 2006)). In Greenlee, this court imposed filing restrictions

similar to those requested in the present motion. In Greenlee, however, the plaintiff had a lengthy history

of filing lawsuits against his former employer, including one dismissed as “fanciful and delusional.” Id.

at *5. District Judge John W. Lungstrum declined the opportunity to impose filing restrictions, but

warned the plaintiff that filing restrictions would be appropriate if “plaintiff files yet another case with




                                                    -2-
similar unintelligible and delusional allegations . . . .” Id. at *6. This court then found that the plaintiff’s

claims in his new lawsuit were identical to the prior case, and that his claims had become “overlapping

in addition to ‘delusional,’” which warranted filing restrictions. Id.

          Here, the court understands defendants’ concerns and frustrations. Plaintiff filed a 147-page

complaint lacking any coherent or actionable legal claims. Her responses and motions have been filled

with hostility toward the parties and the attorneys, and unnecessarily summarize the details of her failed

relationship. But plaintiff has not demonstrated a lengthy and abusive litigation history. She first filed

the present case in the Western District of Missouri. That case was dismissed for lack of personal

jurisdiction. Plaintiff then filed the matter in the District of Kansas. Although the case has been

frustrating for all parties involved, it does not rise to a level that would require such harsh sanctions at

this time. Plaintiff, however, is forewarned that should she continue to file cases against the parties

involved in this matter, filing restrictions may be warranted in the future.

          IT IS THEREFORE ORDERED that defendants’ Motion for Filing Restrictions (Doc. 97) is

denied.


          Dated December 10, 2018, at Kansas City, Kansas.


                                                        s/ Carlos Murguia
                                                        CARLOS MURGUIA
                                                        United States District Judge




                                                      -3-
